Citation Nr: 0829500	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-29 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The service department has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerrillas, in 
the service of the United States Armed Forces.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines (RO), which denied the benefit 
sought on appeal.


FINDING OF FACT

The United States service department has certified that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including in the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits 
based on qualifying service by the appellant's spouse have 
not been met.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 
C.F.R. §§ 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In the present case, the Board finds that the applicable 
facts and law do not warrant further notice and/or 
development pursuant to the VCAA.  As will be shown in the 
discussion below, the appellant's lack of basic eligibility 
for VA pension benefits is clear under the law, so there can 
be no prejudice in not engaging in further VCAA notice or 
development action.  See, e.g., Valaio v. Principi, 17 Vet. 
App. 229, 231-32 (2003), holding that any error in applying 
the VCAA is nonprejudicial where the facts are not in dispute 
and the facts averred could not conceivably lead to a 
different result.  See also Mason v. Principi, 16 Vet. App. 
129, 132 (2002), to the effect that the VCAA is not 
applicable to a claim in which the law, and not the evidence, 
is dispositive of the claim.  Therefore, the Board may 
proceed with the appellant's claim at this time.

The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).

Under 38 C.F.R. § 3.203, the only valid evidence of service 
are documents issued by a United States service department.  
The Court of Appeals for Veterans Claims (Court) has held 
that "VA is prohibited from finding, on any basis other than 
a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also Venturella v. Gober, 10 Vet. App. 340, 341- 42 (1997) 
(embracing the holding in Duro).  Further, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In May 2005, the United States service department provided 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the services of the United States Armed 
Forces.  

The appellant contends that her husband was a prisoner of war 
and took part in the Death March.  She has submitted copies 
of a Philippine Army Clearance Slip identifying her spouse as 
a supply officer, her spouse's January 1946 Affidavit for 
Philippine Army Personnel, and a July 2004 certification from 
the Armed Forces of the Philippines documenting her spouse's 
military service. 

However, none of the documents submitted by the appellant 
satisfies the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate United States service department.  Documents from 
the Philippine government are not binding on the Board and 
may not be accepted by the Board as verification of service 
for the purposes of receiving VA benefits.  Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).

As a result, the appellant's spouse did not have active 
military service for the purpose of establishing entitlement 
to VA death benefits and the appellant is not entitled to 
death benefits.  Cacalda at 264, supra.  There is no legal 
basis on which the appellant's claim for death benefits can 
be based.  The Board is bound by 38 U.S.C.A. § 107(a), and 
therefore has no choice but to deny the appellant's claim.  
See 38 U.S.C.A. §§ 501(a), 7104(c) (West 2002); 38 C.F.R. § 
19.5 (2007).  As the law, and not the evidence, is 
dispositive, the appeal must be denied due to the absence of 
legal merit.  See Sabonis, supra.


ORDER

Legal entitlement to VA death benefits is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


